Name: Council Regulation (EEC) No 1313/85 of 23 May 1985 fixing, for the 1985 and 1986 marketing years, the basic and intervention prices for sheepmeat
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 23 COUNCIL REGULATION (EEC) No 1313 / 85 of 23 May 1985 fixing, for the 1985 and 1986 marketing years , the basic and intervention prices for sheepmeat HAS ADOPTED THIS REGULATION : Article 1 For the 1985 marketing year in the sheepmeat sector : 1 . the basic price is hereby fixed at 428,04 ECU per 100 kilograms carcase weight ; 2 . the intervention price is hereby fixed at 363,83 ECU per 100 kilograms carcase weight ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 344,22 ECU per 100 kilograms carcase weight . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1837 / 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC ) No 1312 / 85 ( 2 ), and in particular Articles 3 ( 1 ) and 7 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas the change in the start of the marketing year in accordance with Article 1 ( 1 ) of Regulation (EEC) No 1312 / 85 makes it advisable to fix prices simultaneously for the two marketing years beginning on 1 April 1985 and 6 January 1986 ; Whereas , when the basic price for sheep carcases is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution the Community wishes to make to the harmonious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 ( 2 ) of Regulation (EEC ) No 1837 / 80 ; whereas it should be fixed , for the 1986 marketing year , at a higher level than that fixed for the preceding marketing year ; whereas the intervention prices correspond to a percentage of the basic price ; Whereas the marketing year beginning in 1985 runs for only 32 weeks because of the change referred to above ; whereas , to ensure that the seasonal adjustments to the basic price always reflect the usual seasonal changes in the Community market , the basic price fixed for the marketing year in question should be multiplied by a correcting factor in calculating any income losses to sheepmeat producers , Article 2 For the 1986 marketing year in the sheepmeat sector : 1 . the basic price is hereby fixed at 432,32 ECU per 100 kilograms carcase weight ; 2 . the intervention price is hereby fixed at 367,47 ECU per 100 kilograms carcase weight ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 347,66 ECU per 100 kilograms carcase weight . Article 3 By way of derogation from Article 5 ( 2 ) of Regulation (EEC ) No 1837 / 80 , the basic price for the 1985 marketing year as referred to in Article 1 of this Regulation shall be multiplied by a factor of 0,967 in determining any income losses to sheepmeat producers . Article 4 The prices referred to in Articles 1 and 2 shall be seasonally adjusted in accordance with the tables set out in Annexes I and II . H OJ No L 183 , 16 . 7 . 1980 , p . 1 . ( 2 ) See page 22 of this Official Journal . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p . 69 . ( 4 ) OI No C 94 , 15 . 4 . 1985 . Article 5 rhis Regulation shall enter into force on 27 May 1985 . No L 137/24 Official Journal of the European Communities 27 . 5 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE 27 . 5 . 85 No L 137 / 25Official Journal of the European Communities ANNEX I 1985 MARKETING YEAR (ECU/100 kg carcase weight) Week beginning Week No Basic price Interventionprice Derived inter ­ vention price 27 May 1985 9 460,24 391,20 371,59 3 June 1985 10 448,82 381,50 361,89 10 June 1985 11 437,41 371,80 352,19 17 June 1985 12 426,00 362,10 342,49 24 June 1985 13 414,59 352,40 332,79 1 July 1985 14 403,18 342,70 323,09 8 July 1985 15 393,65 334,60 314,99 15 July 1985 16 386,00 328,10 308,49 22 July 1985 17 379,53 322,60 302,99 29 July 1985 18 378,82 322,00 302,39 5 August 1985 19 378,59 321,80 302,19 12 August 1985 20 378,59 321,80 302,19 19 August 1985 21 378,59 321,80 302,19 26 August 1985 22 378,59 321,80 302,19 2 September 1985 23 378,59 321,80 302,19 9 September 1985 24 378,59 321,80 302,19 16 September 1985 25 378,59 321,80 302,19 23 September 1985 26 378,59 321,80 302,19 30 September 1985 27 379,76 322,80 303,19 7 October 1985 28 380,94 323,80 304,19 14 October 1985 29 382,12 324,80 305,19 21 October 1985 30 383,29 325,80 306,19 28 October 1985 31 384,47 326,80 307,19 4 November 1985 32 386,47 328,50 308,89 11 November 1985 33 388,94 330,60 310,99 18 November 1985 34 393,65 334,60 314,99 25 November 1985 35 399,29 339,40 319,79 2 December 1985 36 406,94 345,90 326,29 9 December 1985 37 414,59 352,40 332,79 16 December 1985 38 422,00 358,70 339,09 23 December 1985 39 ' 429,53 365,10 345,49 30 December 1985 40 437,41 371,80 352,19 No L 137 / 26 Official Journal of the European Communities 27 . 5 . 85 ANNEX II 1986 MARKETING YEAR (ECU/100 kg carcase weight) Week beginning Week No Basic price Interventionprice Derived inter ­ vention price 6 January 1986 1 441,74 375,48 355,47 13 January 1986 2 450,24 382,70 362,69 20 January 1986 3 460,37 391,31 371,30 27 January 1986 4 467,12 397,05 377,04 3 February 1986 5 475,63 404,29 384,28 10 February 1986 6 482,27 409,93 389,92 17 February 1986 7 486,00 413,10 393,09 24 February 1986 8 488,68 415,38 395,37 3 March 1986 9 491,59 417,85 397,84 10 March 1986 10 494,04 419,93 399,92 17 March 1986 11 495,55 421,22 401,21 24 March 1986 12 495,55 421,22 401,21 31 March 1986 13 494,62 420,43 400,42 7 April 1986 14 493,99 419,89 399,88 14 April 1986 15 493,47 419,45 399,44 21 April 1986 16 491,20 417,52 397,51 28 April 1986 17 487,80 414,63 394,62 5 May 1986 18 483,82 411,25 391,24 12 May 1986 19 479,79 407,82 387,81 19 May 1986 20 473,28 402,29 382,28 26 May 1986 21 466,78 396,76 376,75 2 June 1986 22 454,24 386,10 366,09 9 June 1986 23 442,60 376,21 356,20 16 June 1986 24 431,18 366,50 346,49 23 June 1986 25 419,65 356,70 336,69 30 June 1986 26 408,12 346,90 326,89 7 July 1986 27 398,33 338,58 318,57 14 July 1986 28 388,87 330,54 310,53 21 July 1986 29 384,98 327,23 307,22 28 July 1986 30 383,09 325,63 305,62 4 August 1986 31 382,38 325,02 305,01 11 August 1986 32 382,38 325,02 305,01 18 August 1986 33 382,38 325,02 305,01 25 August 1986 34 382,38 - 325,02 305,01 1 September 1986 35 382,38 325,02 305,01 8 September 1986 36 382,38 325,02 305,01 15 September 1986 37 382,38 325,02 305,01 22 September 1986 38 382,38 325,02 305,01 29 September 1986 39 382,90 325,47 305,46 6 October 1986 40 382,91 325,47 305,46 13 October 1986 41 383,21 325,73 305,72 20 October 1986 42 383,70 326,14 306,13 27 October 1986 43 385,68 327,83 307,82 3 November 1986 44 388,65 330,35 310,34 10 November 1986 45 391,67 332,92 312,91 17 November 1986 46 397,31 337,71 317,70 24 November 1986 47 402,95 342,51 322,50 1 December 1986 48 408,60 347,31 327,30 8 December 1986 49 415,09 352,83 332,82 15 December 1986 50 423,61 360,07 340,06 22 December 1986 51 432,12 367,30 347,29 29 December 1986 52 438,64 372,85 352,84